Cobb, J.
1. An act of illicit sexual intercourse committed by a party to a marriage contract prior to the marriage is not a ground of divorce in this State.
2. Even if false representations by a wife as to her chastity before marriage would constitute such a fraud as to authorize a divorce in this State, it was not error, in the trial of an application for alimony, to exclude evidence of such representations, when it did not appear that the husband, immediately upon being satisfied that the representations were false, separated from the wife and declined to further live in the marriage state with her. Continuing to live with the wife after full knowledge that the representations above referred to were false would preclude the husband from urging it as a ground for divorce. See, in this connection, 1 Nelson, Div. & Sep. § 380; 2 Id. § 604.
3. There was no abuse of discretion, under the facts of the present case, in granting alimony to the wife.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.